
	

113 HRES 244 IH: Expressing support for Lunchtime Music on the Mall in Washington, DC, to benefit the District of Columbia, regional residents, and visitors and recognizing the public service of the performers and sponsors.
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 244
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing support for Lunchtime Music on
		  the Mall in Washington, DC, to benefit the District of Columbia, regional
		  residents, and visitors and recognizing the public service of the performers
		  and sponsors.
	
	
		Whereas the National Mall Revitalization and
			 Designation Act seeks to enliven the National Mall for residents and
			 visitors;
		Whereas the National Park Service has begun implementation
			 of the National Mall Revitalization and Designation Act
			 administratively;
		Whereas the Washington Metropolitan Area Transit Authority
			 has sponsored performing artists at Metro stations and has now agreed to be a
			 sponsor and producer of Lunchtime Music on the Mall;
		Whereas the D.C. Commission on the Arts and Humanities is
			 a patron of many performing artists in the District of Columbia and has agreed
			 to be a sponsor and producer of Lunchtime Music on the Mall;
		Whereas in addition to out-of-town visitors, many Federal
			 and other employees work downtown and in the vicinity of the National
			 Mall;
		Whereas the National Mall is a national treasure,
			 supported by United States taxpayers to provide a unique park space with
			 potential for a variety of outdoor enjoyment;
		Whereas many amateur and professional musicians reside in
			 the District of Columbia and the national capital region;
		Whereas the National Mall provides a natural stage for the
			 display of District of Columbia and regional talent;
		Whereas the National Park Service has made available a
			 central location frequented by visitors and commuters alike for Lunchtime Music
			 on the Mall;
		Whereas the National Park Service, the Washington
			 Metropolitan Area Transit Authority, and the D.C. Commission on the Arts and
			 Humanities are sponsoring Lunchtime Music on the Mall every Tuesday and
			 Thursday from noon to 1:00 p.m. during the good weather months;
		Whereas Lunchtime Music on the Mall offers benefits to
			 office workers and many of the 20,000,000 visitors annually to Washington, DC;
			 and
		Whereas 2013 is the second season for Lunchtime Music on
			 the Mall: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Lunchtime Music on the Mall as
			 an enhancement to urban life and musical culture in Washington, DC, and to
			 appreciation of the National Mall;
			(2)recognizes the
			 performers participating in Lunchtime Music on the Mall; and
			(3)commends the
			 National Park Service, the Washington Metropolitan Area Transit Authority, and
			 the D.C. Commission on the Arts and Humanities for their public service in
			 providing live music performances at no charge to the public.
			
